United States Court of Appeals
                     For the First Circuit

No. 19-1516

                        NOVA ANTHONY LEE,

                           Petitioner,

                               v.

               WILLIAM P. BARR, Attorney General,

                           Respondent.


                 PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                             Before

                      Howard, Chief Judge,
               Selya and Kayatta, Circuit Judges.


     Susan M. Pires on brief for petitioner.
     Vanessa M. Otero, Trial Attorney, Office of Immigration
Litigation, U.S. Department of Justice, Joseph H. Hunt, Assistant
Attorney General, Civil Division, and Anthony P. Nicastro,
Assistant Director, Office of Immigration Litigation, on brief for
respondent.


                       September 22, 2020
             KAYATTA, Circuit Judge.       Petitioner Nova Anthony Lee is

a Jamaican national who entered the United States on a B2 visa in

June 2014 and failed to leave when the visa expired in December of

that year.      Lee petitions for review of determinations by the

immigration judge and Board of Immigration Appeals ("BIA") denying

his   withholding   of   removal   claim    and   his   bid   for   voluntary

departure.     He also seeks review of denials of his motions for a

continuance and for a remand.      For the reasons explained below, we

deny Lee's petition for review.

                                    I.

             Petitioner Lee was born into a moderately wealthy family

in Jamaica and operated a retail business there.          At some point in

early 2014, while he was still in Jamaica, Lee and his cousin were

involved in an altercation with an individual referred to as

"Mr. Wright." Lee was detained by police as a result of the fight,

but the charges against him were ultimately dismissed.                 Wright

then sued Lee for medical expenses resulting from the fight and

threatened Lee in some way, which Lee reported to the police.

             Lee traveled to the United States on a B2 visa in June

2014 and failed to return to Jamaica.         Over the next few years he

married a United States citizen, Ronjel Lee, and started a family

in the United States.       He has largely been employed since he

arrived.




                                   - 2 -
          In August 2018, Lee was arrested in Connecticut on

charges of assault on a pregnant person, disorderly conduct, and

risk of injury to a child based on alleged conduct involving his

wife and her fourteen-year-old daughter.   When subsequently served

with a notice to appear in immigration court, Lee requested

withholding of removal and voluntary departure.     On his behalf,

his wife filed an I-130 petition (a visa petition that a U.S.

citizen or legal permanent resident may file on behalf of an alien

relative as the first step in that relative's application for a

green card through adjustment of status).1   The immigration judge

ruled against Lee on his withholding of removal and voluntary

departure claims and denied his motion for a continuance to seek

adjustment of status.   Lee appealed to the BIA.   While his appeal

was pending, Lee's August 2018 charges in Connecticut were dropped,

and his I-130 petition was approved.   He moved to remand his case

to the immigration judge based on these new developments.   The BIA

rejected Lee's appeal and his motion to remand.

                                II.

          Generally speaking, when the BIA affirms the immigration

judge's holdings but adds its own analysis -- as it did here -- we




     1  U.S. Citizenship & Immigr. Servs., I-130, Petition for
Alien   Relative,    https://www.uscis.gov/i-130 (last visited
September 18, 2020).


                               - 3 -
review both decisions as a unit.               Ang v. Holder, 723 F.3d 6, 10

(1st Cir. 2013).

                                        A.

             Lee first challenges the denial of his request for

withholding of removal.         An alien is eligible for withholding of

removal to a country "if the Attorney General decides that the

alien's life or freedom would be threatened in that country because

of   the   alien's   race,    religion,      nationality,   membership    in   a

particular    social   group,     or    political     opinion."    8     U.S.C.

§ 1231(b)(3)(A); Lopez Perez v. Holder, 587 F.3d 456, 463 (1st

Cir. 2009) ("To prevail on a claim for withholding of removal, an

alien must show that, if returned to her native land, she will

more likely than not face persecution on account of a statutorily

protected ground.").         We review the agency's factual findings on

a withholding of removal claim under the substantial evidence

standard.    Agustin v. Whitaker, 914 F.3d 43, 45 (1st Cir. 2019).

             Lee identifies the particular social group to which he

claims to belong as "wealthy immigrants returning to the country

of Jamaica."     He claims that because of his membership in that

group, he will be targeted and at risk of assault and murder should

he return to Jamaica.        The BIA dismissed this argument for several

independent reasons.         First, it maintained that Lee's proposed

social group was waived, because he had argued to the immigration

judge only that his group was "returning resident[s] with an upper


                                       - 4 -
middleclass social status."          See Matter of W-Y-C- & H-O-B-, 27 I&N

Dec. 189, 191 (BIA 2018) (explaining that the BIA generally does

not   address   a    new    social   group       not    raised     in   front     of   the

immigration judge).         Second, the BIA reasoned that even if Lee had

not waived his belatedly identified social group, it would fail

for two additional reasons:           Returning wealthy individuals do not

usually constitute a protected social group, see Agustin, 914 F.3d

at 46, and the evidence showed not that Lee would be targeted based

on his wealth but instead based on a personal vendetta by Wright.

           We need not determine whether Lee waived his proposed

social group -- it may be that "upper middleclass" and "wealthy"

are functionally equivalent in this context, though we note that

Lee has not marshaled any argument to us as to why the categories

are the same.       Nor need we parse the evidence to determine whether

Lee's adversarial relationship with Wright is based in part on his

wealth or if it is instead the pure result of a personal dispute.

Instead,   we   affirm      based    on    the    BIA's       holding     that   wealthy

immigrants returning to their country of origin do not form a

cognizable social group except perhaps in unusual situations such

as, for example, presented in Stalin-era Russia or Mao's China.

See   Sicaju-Diaz      v.   Holder,       663 F.3d 1,    4   (1st    Cir.    2011)

(explaining that groups who are "viewed as class enemies to be

liquidated on account of their immutable heritage" might more

obviously qualify as persecuted social groups). Lee makes no claim


                                       - 5 -
to fit into such an exception.               Rather, he leaves his claim as

indistinguishable from a claim that he will be murdered or robbed

because criminals want what he may have (in order to thereby

themselves become wealthy Jamaicans).               See id. ("In a poorly

policed country, rich and poor are all prey to criminals who care

about nothing more than taking it for themselves.             Indeed, wealth

likely provides some extra protection against crime:            the poor and

near poor in such countries have less but it can more easily be

taken       from   them.").2    Lee's    withholding     of   removal   claim

accordingly fails.

                                        B.

              Lee next argues that the immigration judge erred in

denying his application for voluntary departure, "a discretionary

form of relief."       Hakim v. Holder, 611 F.3d 73, 78 (1st Cir. 2010);

see 8 U.S.C. § 1229c(a)(1) ("The Attorney General may permit an

alien voluntarily to depart the United States at the alien's own

expense under this subsection [under certain circumstances].").



        2
        We have given similar explanations in various other
decisions over the past several years. See Agustin, 914 F.3d at
46 ("[A] consistent line of our precedent supports the conclusion
that wealthy Guatemalans returning to Guatemala do not constitute
a protected social group."); Alvizures-Gomes v. Lynch, 830 F.3d
49, 53–54 (1st Cir. 2016); Sam v. Holder, 752 F.3d 97, 100 (1st
Cir. 2014); Garcia-Callejas v. Holder, 666 F.3d 828, 830 (1st Cir.
2012) (in the case of an El Salvadoran immigrant, explaining that
"[w]e have also rejected social groups based solely on perceived
wealth, even if signaling an increased vulnerability to crime");
Beltrand-Alas v. Holder, 689 F.3d 90, 94 (1st Cir. 2012).


                                   - 6 -
The immigration judge found that Lee was statutorily eligible for

voluntary departure (and the government does not argue to the

contrary), but denied his request based on discretionary factors,

including the previous Jamaican charges against him and the events

leading to his 2018 Connecticut arrest.       The BIA affirmed.

          We cannot review the "denial of a request for an order

of voluntary departure," 8 U.S.C. § 1229c(f), unless the petition

involves "constitutional claims or questions of law," 8 U.S.C.

§ 1252(a)(2)(D); Cruz-Orellana v. Sessions, 878 F.3d 1, 4 (1st

Cir. 2017).   Lee raises no such claim or question but instead only

asks us to review the immigration judge's balancing of several of

the factors that might have justified an exercise of discretion in

this case.    To the extent Lee argues that it was legal error for

the immigration judge to consider his foreign arrest, Lee develops

no argument that the law categorically precludes an immigration

court from taking such a fact into account.         The bottom line is

that we cannot recalibrate the immigration judge's weighing of

facts in deciding whether to grant voluntary departure.

                                     C.

          Lee next argues that the immigration judge erred in

denying his motion to continue his immigration proceedings in order

to await a result on his application for adjustment of status.       An

immigration    judge   can   order    a   continuance   of   immigration

proceedings for "good cause shown."          8 C.F.R. § 1003.29.     In


                                 - 7 -
determining whether to grant "a motion for continuance to await

the resolution of a collateral matter," the immigration judge must

consider:      "(1) the likelihood that the alien will receive the

collateral relief, and (2) whether the relief will materially

affect   the   outcome    of   the   removal   proceedings."   Matter   of

L-A-B-R-, 27 I&N Dec. 405, 413 (A.G. 2018).            Additionally, the

judge should consider "whether the alien has exercised reasonable

diligence in pursuing that relief, DHS's position on the motion,

the length of the requested continuance, and the procedural history

of the case." Id.

            In denying Lee's motion, the immigration judge noted the

DHS's opposition.       The judge also reasoned that even if Lee's I-

130 petition were approved (as it eventually was), his adjustment

of status would likely not be successful due to his conduct as

reported by the police in Connecticut.             The BIA affirmed that

decision. We review the denial of the motion to continue for abuse

of discretion.      Sheikh v. Holder, 696 F.3d 147, 149 (1st Cir.

2012).

            We find no abuse of discretion or error of law here.

The immigration judge was required to consider the likelihood of

Lee's ultimately gaining adjustment of status in deciding whether

to continue proceedings.       Matter of L-A-B-R-, 27 I&N Dec. at 413.

In determining that Lee was unlikely to be granted adjustment of

status, the immigration judge primarily considered allegations


                                     - 8 -
that Lee had assaulted his wife and her fourteen-year-old child.

According to the Connecticut police report, police were dispatched

to Lee's home and arrived to find his eight-months-pregnant wife

upstairs with her dress ripped and with scratches and swelling on

her arms.   Lee's wife allegedly told police that Lee had assaulted

her with three children in the room, including a fourteen-year-

old, an eleven-year-old, and a one-year-old.       The eleven-year-old

said that Lee had struck his wife with a shoe, and the fourteen-

year-old stated that Lee had assaulted the fourteen-year-old two

weeks prior.       It was no stretch for the immigration judge to

conclude that these allegations, if true, would jeopardize Lee's

application for adjustment of status.       See Matter of Hashmi, 24

I&N Dec. 785, 793 (BIA 2009) (explaining that "[a] respondent's

criminal history" is appropriate for the immigration judge to

consider    when   determining   whether   "the   respondent    warrants

adjustment of status in the exercise of discretion").

            Lee suggests that neither the BIA nor the immigration

judge should have relied on allegations contained in a police

report in the absence of a conviction.      The law is more nuanced:

it allows immigration judges deciding motions for discretionary

relief to rely on information contained in police reports even

absent a conviction as long as the report is determined to be

reliable, and its use is not fundamentally unfair. See Arias-

Minaya v. Holder, 779 F.3d 49, 54 (1st Cir. 2015).             Here, the


                                 - 9 -
immigration judge found the police report "fundamentally reliable"

because the report contained "the percipient observations of the

police   officers       including      the   [wife's]     ripped   shirt      and   the

injuries observed, and [consisted of] the statements of both

[Lee's] wife and the 14-year-old child that [Lee] has physically

assaulted them."         In finding the report reliable, the immigration

judge also observed that Lee did not produce an affidavit or

testimony from his wife denying what was in the report (though the

immigration judge did also note that Lee's wife had filed the I-

130 on his behalf). And that opportunity to rebut a report bearing

such indicia of reliability allows us to say in this context that

use of the report was not fundamentally unfair. Id. (explaining

that   use    of    a    report     determined     to     be   reliable      "was   not

fundamentally unfair since the petitioner was given an opportunity

to challenge its veracity and refute its contents").

       Lee also argues that despite the discretionary nature of a

decision to adjust an alien's status, he is entitled to the

opportunity    to       seek    such   an    adjustment    even    if   he    may   not

ultimately succeed.            That is certainly true in the abstract.              See

Arevalo v. Ashcroft, 344 F.3d 1, 15 (1st Cir. 2003).                          But our

precedent does not require the immigration tribunals to always

give aliens additional time to seek collateral relief.                         It was

well within the immigration judge's discretion to deny Lee's motion




                                        - 10 -
for a continuance and to consider his likelihood of success in

gaining an adjustment of status in doing so.

                                         D.

              Finally, Lee contends that the BIA should have remanded

his case to the immigration judge based on new facts, namely, the

dismissal of his Connecticut charges and the approval of his I-

130 petition.       Motions to remand to the immigration judge are

treated as motions to reopen.            Falae v. Gonzáles, 411 F.3d 11, 14

(1st Cir. 2005).        "The BIA may only grant a motion to reopen based

on new facts if the 'evidence sought to be offered is material and

was not available and could not have been discovered or presented

at the former hearing.'"           Canaveral Toban v. Ashcroft, 385 F.3d
40, 45 (1st Cir. 2004) (quoting 8 C.F.R. § 1003.2(c)(1)).              We will

only overturn a denial of a motion to reopen when "the petitioner

can establish that the BIA made an error of law or acted in a

manner   that      is     fairly    characterizable     as   arbitrary      and

capricious."     Falae, 411 F.3d at 14.

              Here, the BIA denied Lee's motion to remand because it

reasoned that the dismissal of the Connecticut charges was not a

material change in the facts, i.e., it would not make a difference

either   to    Lee's    request    for    voluntary   departure   or   to   his

application for adjustment of status, as even charges that do not

result in a conviction can form the basis for denial of relief, as

explained above.         In particular, the BIA noted that the bare


                                     - 11 -
dismissal of the charges did not show that the underlying police

report   was    unreliable     or   otherwise      undermine      the   immigration

judge's reliance on it in concluding that it would jeopardize Lee's

chance at adjustment.          Having reviewed the immigration judge's

opinion, we agree.        The immigration judge relied on the detailed

substance of the report, including the officer's recitation of

what he observed, plus the absence of any credible rebuttal, noting

especially the absence of any testimony by Lee's wife refuting the

police report.     While a prosecution -- and certainly a conviction

-- would have further buttressed reliance on the report, the

dropping   of    charges      in    this    context     did   not   undercut    the

immigration     judge's      reliance      on    the   ineffectively     rebutted,

partially first-hand report.          The BIA therefore did not abuse its

discretion by finding no indication that the mere fact that charges

were dropped, without more, would have altered that reliance.

           As    for   the    approval      of    Lee's   I-130     petition,   the

immigration judge did assume that the I-130 would be granted and

reasoned that adjustment of status would not be merited even if it

were.    As a result, the approval of the petition cannot have

constituted a material change as required to warrant a remand.

The BIA thus could not have abused its discretion in denying Lee's

motion to remand on that basis.




                                      - 12 -
                                  III.

          For   the   reasons   explained   above,   Lee's   petition   is

denied.




                                 - 13 -